                         u.~.   U~t'I u~ JU~Il~~                                                  P.002/003



                                                                          USDC SH'.\/Y
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STA lES DISTRICT COURT
SOUTHERN DISTRlCT OF NEW YORK
                                                                          ~~~F~~;l l ,ED: /ocrJ!,d t
                                                                        a==:=i•-=·-,.~======~
 lJNITED STATES Or AMERICA                                                  Order of Restitution

                v.                                                               18 Cr. 512 (VM)

 IGOR GOLDSHTEYN,

                            Defendant.


       Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,

United States Attorney for the Southem District of New York, Dominic A. Gentile, Assislant

United States Attorney, of counsel; and based on infonnation attained as a result of the pr~sentcncc

report; the defendant's guilty plea on Count One of the Indictment, and all olher proceedings in

this case, it is hereby ORDERED that:

       1. Amount of Restitution. Igor Goldshtcyn, the defendant, shal I pay restitution in the total

amount of $18,000 to the victim of the offense charged in Count One of the Indictment. The

names. addresses, and specific amount owed to the victim is set forth in the Schcduk of Victims

attached hereto. Upon advice of a change of address, the Clerk of the Court is authorized to send

payments to the new address without further order of this Court.


Dated: New York, New York
       Decembe~ 20 l 9
                        U•~ •   Llt;r''J' Ur' J U!:>T 1 CE                          P.003/003
.


    UN!TED STATeS DISTRICT COURT
    SOUTHERN DISTRTCT OF NEW YORK

    UNITED STATES OF AMcRICA                                       Schedule of Vidims

                 v.                                                 · 18 Cr. 512 (VM)

    IGOR GOLDSHTEYN,

                           Defendant.




    Name                                  ·Address                 Amount of Restitution

    The City of New York/Department 80 Maiden Lane, New York, NY
                                                                   $18,000
    of Investigation                10038




                                                                                  TOTAL P.003
